ON MOTION FOR REHEARING.
Jenkins, P. J.
Counsel for plaintiff in error contend that in rendering its decision this court must have overlooked the principles laid down in Cade v. Burton, 35 Ga. 280; Knox v. Yow, 91 Ga. 367 (17 S. E. 654); McWhorter v. Cheney, 121 Ga. 547 (49 S. E. 603); Pollard v. Tait, 38 Ga. 439. In the Cade case, supra, the Supreme Court held: “If one makes a sale of land by deed without warrantjq but representing it to be his own, and afterwards convey the same land to a bona fide purchaser without notice, the period of limitations applicable to an action against him for the fraud is the same as that which would apply to an action for the land, to • wit, seven years from the discovery of the fraud.” Following this, in the Knox case, supra, it was said (p. 376): “A prescription under color of title would become complete after the lapse of seven years, and by analogy, the period of limitations applicable to the fraud complained of is the same as that which would apply to an ordinary action for the recovery of the land, viz. seven years from the discovery of the fraud.” In the McWhorter ease, supra, the principle was reaffirmed: “Equity follows the analogy of the law; and even in suits to recover land, when fraud is charged, it has been held that ‘ the period of limita*166tions applicable to an action . . for the fraud is the same as that which would apply to an action for the land, to wit, seven years from the discovery of the fraud.’ ” It is accordingly argued that the instant action of deceit, as to its period of limitation, is not controlled by sections 4495, 4496 of the Civil Code (1910), which require actions for injuries to real or personal property to be brought within four years after the right of action accrues, but is tantamount to an action for the recovery of the land itself involved in the suit. “ There is in this State no statute of limitations applicable to an action for the recovery of land” (Gunter v. Smith, 113 Ga. 18, 38 S. E. 374), the previous statute fixing the period at seven years, on which the Gade case was based, being held to have been abrogated by the Code of 1863. Pollard v. Tait, 38 Ga. 439. If, therefore, the contention be sound, the instant suit would not be barred by the four-year period or controlled by any other limitation.
The case at bar, however, neither seeks the recovery of land, nor can in any sense be regarded as a suit of that purpose and character. On the contrary, it seeks damages solely against the agent who negotiated the sale for the vendor, and in no wise proceeds against the vendor either to recover additional land, or its value as damages, or to cancel or reform the deed. The sole prayer is for damages on account of the alleged misrepresentations of the agent that the conveyed tract contained 38 acres, when in fact it contained only 22.6, and the theory of the amended suit is not for the recovery of something, which it is alleged did not exist, but a specified sum “ being the proportionate part of the purchase-money in proportion to the deficiency in the number of acres as set forth.” It is nowhere alleged that any specific tract or part of such tract was omitted from the deed, but the alleged deceit consisted solely in an alleged fraudulent misstatement of the acreage. The case is therefore not analogous to Cade v. Burton, supra, where the controversy was about a specific “ strip of land,” which the plaintiff alleged the defendant, in making deed to him, represented as belonging to the purchased tract; and the suit prayed a recovery of this land or “the value of the land, with rent.” That suit was thus held tantamount to an action for the disputed land itself. Likewise in Knox v. Tow, supra, the plaintiff prayed that a conflicting deed be cancelled and “the land decreed to- be *167the property of herself and her child.” In McWhorter v. Cheney, supra, the language of the Supreme Court is, “ in suits to recover land, when fraud is charged.”
It appears that the Supreme Court definitely determined in Crawford v. Crawford, 134 Ga. 114, 120, 121 (67 S. E. 673, 28 L. R. A. (N. S.) 353, 19 Ann. Cas. 932), that an action such as this for fraud or deceit is for an injury to property, although the “ property ” consisted only of the sums defrauded, and held that such an injury is “to the personal property of the plaintiff.” So far as the ruling in the instant case goes, it makes no difference whether such an alleged injury is to be regarded as one to personalty, as we consider it, or to realty. The principle involved, and the period of limitation under the statute, is the same in either event. The rule in the Crawford case has never been modified, but is reiterated in Frost v. Arnaud, 144 Ga. 26 (1), 29 (85 S. E. 1028). See also Pledger v. Coulter, 26 Ga. 443. Motion denied.